004209
Order issued September 2.4:>, 2012




                                              In The
                                    <!rnurt nf l\ppeals
                         lf.ifth, 1ilistrict nf Qrexas at 1ilallas
                                       No. 05-12-00057-CR
                                       No. 05-12-00058-CR


                            LARRY EUGENE FINNEY, Appellant

                                                 v.
                              THE STATE OF TEXAS, Appellee


                                            ORDER

       On August 22, 2012, this Court notified appellant that his briefwas overdue. To date, the

Court has not received appellant's brief.

       We ORDER Riann C. Moore, Dallas County Public Defender's Office, to file appellant's

briefwithin FIFTEEN DAYS from the date of this order. If the brief is not filed within the

specified time period, we may remove   Ms. Moore as appointed counsel for appellant and order
the trial court to appoint new counsel to represent appellant on appeal.




                                                      LAN~~~
                                                      JUSTICE